DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20 and 22 in the reply filed on 03/04/2022 is acknowledged.
Group I, Claims 1-11 and 21 are withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Petitjean (Petitjean, L. et al. “Heterogeneous copper-catalyzed direct reduction of C-glycosidic enones to saturated alcohols in water” Green Chem., 2019, 21, 238; published online Jan. 4, 2019).
Applicants claim a method of reducing an α,β-unsaturated ketone to its corresponding saturated ketone, the method comprising contacting the α,β-unsaturated ketone, a solvent, a copper-doped porous metal oxide, and hydrogen gas to form a reaction mixture.

	Regarding claims 12 and 20, Petitjean teaches a method of reducing an α,β-unsaturated ketone 2a to its corresponding saturated ketone 5a, the method comprising contacting the α,β-unsaturated ketone, a solvent, a copper-doped porous metal oxide (CuPMO), and hydrogen gas to form a reaction mixture (Entries 1-4 in Table 1, page 240).
	Regarding claim 13, Petitjean teaches the following in Entries 1-4 of Table 1:
(i) the reaction mixture further comprises LiCl as Lewis acid (entry 3); 
(ii) the solvent comprises methanol or water; -70-
(iii) the reaction mixture is kept at a temperature ranging of 1000C; 
(iv) the metal oxide comprises copper(II), magnesium(II), and aluminum (III) (page 239, 1st col, 2nd para); 
(v) the pressure of hydrogen gas used is 4 MPa; 
(vi) the reactions are run for 18 hours; and
nd col.; calculated by subtracting 1.6mol% of Cu from total 11mol%).
	Regarding Claim 14, the ratio of Cu+Mg to Al is 2.84:1 and Cu to Mg is 0.57:2.27 which is obtained from Cu0.57Mg2.27Al1.00 (page 239, 1st col, 2nd para).
	Regarding Claims 15-19, Petitjean teaches that the crude mixture is acidified with Amberlite IR-120H+ resin, followed by the removal of the catalyst and resin by filtration and washing the filtered residue with methanol (page 241, 1st col, 3rd para). Petitjean further teaches that the filtrate is concentrated by rotovap and dried under vacuum (page 241, 1st col, 4th para).
	Regarding Claim 22, Petitjean teaches that α,β-unsaturated ketone 2a is substituted 2-propen-1-one and its corresponding α,β-saturated ketone 5a is substituted propanone (Table 1, page 240):

    PNG
    media_image1.png
    139
    283
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    146
    282
    media_image2.png
    Greyscale


Claim(s) 12-14, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Ramos (Ramos, R. et al. “Catalytic conversion of furfural-acetone condensation products into bioderived C8 linear alcohols over Ni-Cu/Al-SBA-15” Catalysis Communications 114 (2018) 42–45).
	Regarding claims 12 and 20, Ramos teaches a method of reducing an α,β-unsaturated ketone F-Ac to its corresponding saturated ketone A, the method 
	Regarding claim 13, Ramos teaches the following in Table 1:
(v) the pressure of hydrogen gas used is 50 bar (5 MPa); 
(vi) the reactions are run for 8 hours; and
(viii) the metal oxide used corresponds to 9.4 mol% (page 240, 2nd col.; calculated by subtracting 1.6mol% of Cu from total 11mol%).
	Regarding Claim 14, the claimed ratios appears to be further limiting reaction condition (iv) of claim 12. However, this reaction condition is set forth in claim 12 as an alternative to other conditions and thus the limitation in claim 14 is not given patentable weight.
	Regarding Claim 22, Petitjean teaches that α,β-unsaturated ketone F-Ac is substituted 2-propen-1-one and its corresponding α,β-saturated ketone A is substituted propanone (Fig. 1, page 43):

    PNG
    media_image3.png
    237
    166
    media_image3.png
    Greyscale

Conclusion
	Claims 12-20 and 22 are rejected and no claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622